       Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SISTERSONG WOMEN OF COLOR           )
                                    )
REPRODUCTIVE JUSTICE                )
COLLECTIVE et al.,                  )
                                    )
                                    )
      Plaintiffs,                   ) Civil Action No.: 1:19-cv-02973-SCJ
                                    )
                                    )
vs.                                 )
                                    )
                                    )
BRIAN KEMP et al.,                  )
                                    )
                                    )
                                    )
      Defendants.                   )
                                    )
                                    )




               PLAINTIFFS’ REPLY BRIEF IN RESPONSE TO
               DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                MOTION FOR PRELIMINARY INJUNCTION
          Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 2 of 19




                                 INTRODUCTION

        The State Defendants and the District Attorneys represented jointly with

them (“Defendants”)1 do not, because they cannot, plausibly argue that H.B. 481

(“the Act”)2 passes constitutional muster: under a half century of binding Supreme

Court precedent, Georgia “may not prohibit any woman from making the ultimate

decision to terminate her pregnancy before viability.” Planned Parenthood of Se.

Pa. v. Casey, 505 U.S. 833, 879 (1992). Defendants do not even try to refute the

devastating harm the Act would impose, condemning Georgia women, particularly

Black women, to increased morbidity and mortality from the denial of medical care

including abortion and miscarriage management. Plaintiffs thus remain likely—

indeed, certain—to succeed on the merits of their claims that H.B. 481 must fall

because it bans abortion prior to viability and is unconstitutionally vague; because

banning abortion is the Act’s main purpose, the other sections cannot be severed;


1
 Plaintiffs here reply to these Defendants’ opposition, Defs.’ Resp. Opp’n Pls.’
Mot. Prelim. Inj., ECF No. 74 (“Defs.’ Br.”). Plaintiffs reply separately to
Defendant Boston’s opposition, ECF No. 71. Plaintiffs do not reply separately to
Defendant Howard, who—based on his “responsibility . . . to seek justice” and
“controlling precedent recognizing . . . the important rights” at stake—does not
oppose an injunction. ECF No. 75.
2
    H.B. 481 is Exhibit A to the Verified Complaint, ECF No. 1 (“Compl.”).



                                          1
        Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 3 of 19




Plaintiffs’ irreparable harm showing is unanswered; and the equities therefore tip

decidedly in their favor. This Court should grant Plaintiffs’ motion.

                                   ARGUMENT

I. PLAINTIFFS HAVE ESTABLISHED A SUBSTANTIAL LIKELIHOOD
   OF SUCCESS ON THE MERITS.

      A. H.B. 481 Bans Abortion at a Pre-Viability Point in Pregnancy.

      H.B. 481 violates the rule that states cannot ban abortion before viability:

      Our adoption of the undue burden analysis does not disturb the central
      holding of Roe v. Wade, and we reaffirm that holding. Regardless of whether
      exceptions are made for particular circumstances, a State may not prohibit
      any woman from making the ultimate decision to terminate her pregnancy
      before viability.

Casey, 505 U.S. at 879.3 H.B. 481 bans abortion months before viability, see

Compl. ¶ 56, and Defendants do not dispute this critical fact, which is the only

relevant fact in this case. The Court’s inquiry on Plaintiffs’ likelihood of success

on the merits of this claim can end there.

      Defendants’ arguments to the contrary are unsupportable and unavailing.

First, the Court should dismiss out of hand the argument that the law is

“unsettled,” Defs.’ Br. at 10, and that the Supreme Court “has not directly

3
 Because this rule applies “[r]egardless of . . . exceptions,” id., the Act’s (cruelly
narrow) exceptions cannot save it. See Defs.’ Br. at 16–17 (suggesting otherwise).



                                             2
        Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 4 of 19




addressed th[e State] interest’s precise contours,” id. at 8. The law could not be

more settled and precise: Georgia cannot ban abortion prior to viability, a per se

rule for which Plaintiffs cited plentiful authority. Compare Pls.’ Mem. Supp. Mot.

Prelim. Inj. Relief (“Pls.’ Br.”) at 11–12 & n.12, ECF No. 24-1 (citing numerous

cases, including Casey); with Defs.’ Br. at 9 (asserting that “Plaintiffs cite no

authority for” the per se rule, and suggesting it does not exist).4

      Second, the ban on abortion once there is “detectable” cardiac activity

violates the per se rule, regardless of whether it applies before, at, or slightly after

six weeks. Defendants dispute neither that cardiac activity is “detectable” at six

weeks via ultrasound, nor that viability occurs months later. See Compl. ¶¶ 50, 56;

Defs.’ Br. at 6 & n.2. Instead, Defendants make the bizarre and immaterial

suggestion that “detectable” means “detected,” and that doctors may manipulate

that standard by deliberately choosing equipment that may not detect cardiac


4
 Since Plaintiffs filed their opening brief, two more courts have preliminarily
enjoined bans at pre-viability points in pregnancy. See Reproductive Health Servs.
of Planned Parenthood of St. Louis Region, Inc. v. Parson, No. 2:19-cv-4155-HFS,
2019 WL 4023721, at *6 (W.D. Mo. Aug. 27, 2019) (preliminarily enjoining 8-,
14-, 18-, and 20-week bans), appeal docketed, No. 19-2882 (8th Cir. Sept. 3,
2019); Little Rock Family Planning Servs. v. Rutledge, No. 4:19-cv-0449-KGB,
2019 WL 3679623, at *48 (E.D. Ark. Aug. 6, 2019) (preliminarily enjoining 18-
week ban), appeal docketed, No. 19-2690 (8th Cir. Aug. 9, 2019).



                                            3
        Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 5 of 19




activity until later in pregnancy: eight or nine weeks for some women and

“may[be]. . . until 12 weeks” for others.5 Defs.’ Br. at 5–6, 16. Even if Defendants’

proposed interpretation of “detectable” were plausible—which it is not—it would

not save the Act, since it is undisputed that viability occurs after 12 weeks LMP.

See Defs.’ Br. at 14 (header referring to Act’s “restriction on pre-viability

abortions”); see also, e.g., Casey, 505 U.S. at 860 (viability occurs at 23 to 24

5
  To clarify: Defendants do not (and cannot) dispute that cardiac activity is
normally detectable at approximately six weeks via (vaginal) ultrasound. Compl. ¶
50. Instead, Defendants assert that physicians could use an abdominal ultrasound,
which “has a less-than-50% chance of detecting a heartbeat before 9 weeks LMP,
and may not do so until 12 weeks.” Defs.’ Br. at 5–6 & n.2 (emphasis added); see
also id. at 16 (“detecting” cardiac activity “may not occur until 8 to 12 weeks”)
(emphasis added). But the Act’s plain language bans abortion once cardiac activity
its “detectable,” and no state or court addressing such a ban has offered or
entertained such a fanciful construction as Defendants’. See, e.g., MKB Mgmt.
Corp. v. Stenehjem, 795 F.3d 768, 772–73 (8th Cir. 2015) (affirming permanent
injunction of 6-week ban based on detectable cardiac activity), cert. denied, 136 S.
Ct. 981 (2016); Preterm-Cleveland v. Yost, No. 1:19-cv-00360, 2019 WL 2869640,
at *3–6 (S.D. Ohio July 3, 2019) (preliminary injunction regarding same); Jackson
Women’s Health Org. v. Dobbs, 379 F. Supp. 3d 549, 552–53 (S.D. Miss. 2019)
(same), appeal docketed, No. 19-60455 (5th Cir. June 24, 2019); EMW Women’s
Surgical Ctr., P.S.C. v. Beshear, No. 3:19-CV-178-DJH, 2019 WL 1233575, at *2
(W.D. Ky. Mar. 15, 2019) (TRO regarding same). Indeed, Defendants’
construction would lead to absurd results—allowing physicians to determine if
cardiac activity is “detected” using any equipment, such as the ancient Pinard,
which detects cardiac activity by eighteen weeks, see Ginger Breedlove, “What is
the Pinard? – The World’s Oldest Tool For Hearing Fetal Heartbeats,” June 15,
2018, http://www.growmidwives.com/what-is-a-pinard-the-worlds-oldest-tool-for-
hearing-fetal-heartbeats/.



                                           4
        Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 6 of 19




weeks); Isaacson v. Horne, 716 F.3d 1213, 1225 (9th Cir. 2013) (same is

“undisputed”); Planned Parenthood of Cent. N.J. v. Farmer, 220 F.3d 127, 137 (3d

Cir. 2000) (viability “typically” occurs “after about twenty-four weeks”); Jackson

Women’s Health Org. v. Currier, 349 F. Supp. 3d 536, 539–40 (S.D. Miss. 2018)

(same, citing “established medical consensus”), appeal docketed, No. 18-60868

(5th Cir. Dec. 17, 2018). Thus, even under Defendants’ implausible construction of

“detectable,” the Act fails under decades of binding precedent.

      Third, no alternative standard, and no state interest, can save the Act.

Trying to evade the per se rule that applies to pre-viability bans, Defendants claim

that the Act is “not a ‘ban,’” but merely a “restriction.” Defs.’ Br. at 9. It is a ban.

See, e.g., Edwards v. Beck, 786 F.3d 1113, 1117 (8th Cir. 2015) (rejecting

assertion that a twelve-week ban is “a regulation, not a ban”). But, in any event, the

Act would likewise fail the test for abortion restrictions, which is Casey’s “undue

burden” test.6 No doubt for that reason, Defendants try to invent a new standard,


6
  The Act would fail Casey’s undue burden test because it imposes not merely a
substantial obstacle, but an absolute obstacle, at a pre-viability point in pregnancy.
See Casey, 505 U.S. at 877. Defendants thus rely to no avail on cases upholding
regulations that imposed no substantial obstacle to abortion. For example, far from
“refut[ing]” the rule that pre-viability bans are per se unconstitutional, Defs.’ Br. at
9, Gonzales v. Carhart upheld a restriction on one rarely-used method of second-
trimester abortion only because the Court found that it had no effect on the most


                                            5
        Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 7 of 19




insisting that—because the Act advances a purportedly “novel” interest in “unborn

. . . life” rather than “potential life”—it is subject not to the undue burden test, but

rather to a lower standard, suggesting intermediate scrutiny. Defs.’ Br. at 9–10, 12.

There is nothing novel here: in establishing the undue burden test, Casey refers

repeatedly to “the State . . . interest in protecting . . . unborn” life. 505 U.S. at 873

(emphasis added); id. at 877, 878 (same). Defendants’ claimed distinction has no

legal import.

      Regardless of Defendants’ nomenclature, H.B. 481 fails because “[b]efore

viability, the State’s interests are not strong enough to support a prohibition of

abortion.” Id. at 846. A woman’s “right to terminate her pregnancy prior to

viability is categorical,” and courts “cannot reweigh” that “right against the State’s

interest.” Planned Parenthood of Ind. & Ky., Inc. v. Comm’r of Ind. State Dep’t of

Health, 888 F.3d 300, 305, 307 (7th Cir. 2018), cert. denied in relevant part sub

nom., Box v. Planned Parenthood of Ind. & Ky., Inc., 139 S. Ct. 1780 (2019).

      B. H.B. 481 Is Unconstitutionally Vague.

      Defendants do not even attempt to dispute that H.B. 481’s Personhood

Definition would apply throughout the Georgia Code, or that it would alter the

common, standard method of second-trimester abortion—that is, only because it
imposed no obstacle to pre-viability abortion. 550 U.S. 124, 154 (2007).


                                            6
        Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 8 of 19




meaning of numerous provisions in unclear and untold ways. Defendants argue

only that (1) Plaintiffs lack standing to bring the vagueness claim, and (2) the

vagueness claim is unlikely to succeed because it is “implausible” that the

Personhood Definition could be applied to prohibit “pre-heartbeat abortions.”

Defs.’ Br. at 17–21. Defendants’ arguments fail on their face, and fail to address

Plaintiffs’ core vagueness concerns—which include lack of clarity about the law’s

impact on post-cardiac-activity abortions and other medical care for pregnant

women.

      1. Plaintiffs have standing to assert that H.B. 481 is vague.
      Plaintiffs have established standing to bring their vagueness claim by

demonstrating that “(1) [Plaintiffs] suffered, or imminently will suffer, an injury-

in-fact; (2) the injury is fairly traceable to the operation of the [law]; and (3) a

favorable judgment is likely to redress the injury.” Harrell v. Fla. Bar, 608 F.3d

1241, 1253 (11th. Cir. 2010). The crux of Plaintiffs’ claims is that the Personhood

Definition amends the Georgia Code in a manner that renders it “unclear whether

and when clinicians could face criminal prosecution for providing abortions or

even other medical treatment to pregnant patients.” Pls.’ Br. at 17; see also Compl.

¶ 68. Plaintiff medical providers offer comprehensive obstetrical and gynecological

care and/or reproductive care including family planning, abortion, miscarriage

                                            7
        Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 9 of 19




management, hormone therapy, and cancer screening and treatment. Compl. ¶¶ 12–

21. Their patients and the members of Plaintiff SisterSong require access to such

care. Id. ¶ 10. Plaintiffs and their members or patients are thus directly affected by

the changed Code. Plaintiff providers are unsure if they would face prosecution for

the medical care they regularly provide—including abortion care, miscarriage

management, cancer treatment, and other care that can affect a pregnancy. Pls.’ Br.

at 17; Compl. ¶ 68.

      It is thus confounding for Defendants to assert that Plaintiffs have failed to

“identify any specific actions that they intend to take whose legal consequences are

now made unclear or vague.” Defs.’ Br. at 18. Indeed, Plaintiffs are the very

clinicians who would suffer from H.B. 481’s vagueness—since the Act makes it

impossible for them to do their work with “fair notice of conduct that is forbidden

or required.” FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012).

Enjoining enforcement of H.B. 481 would directly redress this harm.

      2. Defendants concede that the Personhood Definition’s impact is
         unclear.
      As detailed in Plaintiffs’ opening brief, the Personhood Definition amends

numerous provisions of the Georgia Code in a manner that renders it unclear

whether and when Plaintiff providers could face prosecution for the medical care

they offer. Pls.’ Br. at 15–18. See Fox, 567 U.S. at 253 (law unconstitutionally
                                           8
       Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 10 of 19




vague where it fails to provide “fair notice of conduct that is forbidden”); Grayned

v. City of Rockford, 408 U.S. 104, 108 (1972) (law must provide “explicit

standards” to avoid “arbitrary and discriminatory enforcement”). Defendants’ brief

only confirms that H.B. 481 has this broad impact, is subject to wide interpretation,

and leaves Plaintiffs vulnerable to arbitrary enforcement.7

      First, Defendants do not dispute that, under H.B. 481, every appearance of

“person” or “human being” in the Georgia Code must be read to include in-utero

embryos/fetuses at any stage of development. Defs.’ Br. at 20; see, e.g., O.C.G.A.

§ 16-5-60 (reckless conduct); § 16-5-70 (cruelty to children); § 16-5-21

(aggravated assault); § 16-12-171 (sale or distribution to, or possession by, minors

of cigarettes and tobacco related objects); § 19-7-5 (mandatory reporting of child

abuse by, inter alia, physicians, carrying criminal penalties).

      Second, Defendants confirm that the various provisions of the Code, as

amended by the Personhood Definition, could be read to permit prosecution for

pre-viability abortions. For example, with respect to reckless conduct, Defendants

offer only that “prosecut[ing] pre-heartbeat abortions [as reckless conduct] would


7
 Another Defendant also recognizes this vagueness. See Def. Sherry Boston’s
Resp. Opp’n Pls.’ Mot. Prelim. Inj. at 4, ECF No. 71 (noting Act’s “ambiguity”).



                                          9
       Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 11 of 19




likely be found unconstitutional”—but they do not dispute that the reckless conduct

provision as amended appears to encompass such abortions. Defs.’ Br. at 21

(emphases added).8 Most important, Defendants are conspicuously silent on the

question of whether the amended reckless conduct provision could be read to allow

prosecution for post-cardiac-activity, pre-viability abortions or other medical care

that can affect a pregnancy. They thus effectively concede that the Act is so vague

that it can indeed be read to allow such prosecutions.9

      Georgia cannot force Plaintiffs to act without fair notice or at risk of

“arbitrary and discriminatory enforcement.” Grayned, 408 U.S. at 108.

Accordingly, Plaintiffs are likely to succeed on the merits of their vagueness claim.

      C. This Court Should Enjoin H.B. 481 In Its Entirety.

      Defendants’ severability argument is unavailing. Citing no authority, and

without distinguishing the severability cases in Plaintiffs’ brief, Defendants assert

that this Court should sever “a number of the Act’s provisions” that they claim


8
 Defendants make the same concession with respect to H.B. 481’s impact on the
provision for “aggravated assault.” Defs.’ Br. at 21.
9
  Defendants simply do not address a number of other specific code provisions that
Plaintiffs have identified as examples of Georgia laws rendered vague by the
Personhood Definition, including, for example, cruelty to children and mandatory
reporting of child abuse. See Pls.’ Br. at 16–17.


                                          10
       Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 12 of 19




“have nothing to do with abortion.” Defs.’ Br. at 24 (citing Sections 5 (child

support), 6 (tort recovery) & 12 (tax-exemption)). But as the Act’s text makes

plain, all its provisions are bound up in its main purpose, which is to ban abortion.

Pls.’ Br. at 14 n.16. That the Act’s primary objective is to ban abortion is clear

from the lack of implementing guidance in the very provisions Defendants seek to

sever.10 Indeed, Defendants concede that the purpose of Sections 3 and 4 is to ban

abortion. See, e.g., Defs.’ Br. at 21. And that purpose is “inextricably woven into


10
  Defendants assert that “[t]he Act’s primary objective is” not to ban abortion, but
to “protect[] the life of the unborn,” Defs.’ Br. at 2, but that is not established by
the Act’s text. For example, the “detectable human heartbeat” language is defined
identically in Sections 3 and 4, and appears in almost every substantive provision,
see H.B. 481 §§ 3(e)(1), 4(a)(2), 5(a.1)(1), 6(c)(1), 7(1)(B), 8(3), 10(a), 11(a)(1),
12(a). Nonetheless, whereas Section 4 contains guidance on how to implement that
language, see H.B. 481 §§ 4(b), 10(a) (physician must determine presence of
detectable cardiac activity and cannot provide abortion if it exists), none of the
other provisions Defendants cite do so, compare id. § 5 (no implementation or
verification of “detectable human heartbeat” re child support), § 6 (same re tort
recovery), § 12 (same re tax exemption). Indeed, it is a mystery how the Georgia
Department of Revenue could limit tax exemptions to filers who carried an
embryo/fetus with detectable cardiac activity during the tax year. These other
provisions—Sections 5, 6, & 12 (child support, tort recovery, and tax
exemptions)—clearly exist to support banning abortion and fall with the rest of the
Act. In addition, the provisions that merely implement Section 4 also clearly fall
with it: changes to the abortion reporting requirement (Section 11), counseling
requirement (Sections 7 and 8), penalties for abortion providers (Section 9), and
qualifications for abortion providers (Section 10). See Ga. Ass’n of Educators v.
Harris, 749 F. Supp. 1110, 1118 (N.D. Ga. 1990).



                                          11
       Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 13 of 19




the whole” of H.B. 481, Harris, 749 F. Supp. at 1118; see also Daimler Chrysler

Corp. v. Ferrante, 637 S.E.2d 659, 662 (Ga. 2006).11

      If severed, the sections Defendants claim “have nothing to do with

abortion,” Defs.’ Br. at 24, would “fail[] to correspond to the main legislative

purpose, or give effect to that purpose,” Daimler, 637 S.E.2d at 662 (quoting State

v. Jackson, 496 S.E.2d 912, 916 (Ga. 1998)); see also Jackson, 496 S.E.2d at 916–

17; Harris, 749 F. Supp. at 1118. Because these other sections merely support,

enforce, or have no operative effect without the provisions that ban abortion, they

cannot be severed. See Daimler, 637 S.E.2d at 662; Harris, 749 F. Supp. at 1118.

As a matter of Georgia law, the Act therefore must “fall in its entirety.” Jackson,

496 S.E.2d at 917; see also Leavitt v. Jane L., 518 U.S. 137, 139 (1996)

(“Severability is . . . a matter of state law.”). Given the interdependence of all the

Act’s provisions, it “can simply not be severed.” Harris, 749 F. Supp. at 1118.

11
   Defendants’ passing reference to the Act’s severability clause, Defs.’ Br. at 24,
cannot circumvent the fact that the Act’s unlawful purpose pervades every part of
it. A severability clause creates a “presumption in favor of severability,” but “does
not allow this court to give the” law “an effect . . . altogether different from that
which was enacted.” Lamar Co., L.L.C. v. City of Marietta, 538 F. Supp. 29 1366,
1375 (N.D. Ga. 2008); Daimler, 637 S.E.2d at 662 (“severability clause . . . does
not require a different result” where the unconstitutional provision was “the heart
of the Act”); Harris, 749 F. Supp. at 1115 (finding law not severable despite
severability clause).


                                          12
       Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 14 of 19




II. H.B. 481’S IRREPARABLE HARM AND THE OTHER PRELIMINARY
    INJUNCTON FACTORS WEIGH HEAVILY IN PLAINTIFFS’ FAVOR.

      Defendants do not contest Plaintiffs’ substantive showing that a preliminary

injunction is necessary to prevent irreparable harm that would occur if the Act took

effect January 1, 2020, and that the balance of equities and public interest weigh

heavily in their favor. See Pls.’ Br. at 18–23. Nor could they: threats to

constitutional privacy rights mandate a finding of irreparable harm. Id. at 18.

      Defendants’ sole response, a procedural one, is meritless and internally

inconsistent. On the one hand, Defendants argue that Plaintiffs undermined their

irreparable harm claim by filing too late. That argument is not credible: Plaintiffs

filed expeditiously, seeking a preliminary injunction over five months before the

Act’s effective date.12 Indeed, Defendants argue, on the other hand, that a

preliminary injunction is “premature” because Plaintiffs filed too early—too far in




12
  Plaintiffs’ timing “demonstrated the equitable, diligent, good-faith, vigilant
conduct required of a litigant seeking equitable relief.” W. Ala. Women’s Ctr. v.
Williamson, 120 F. Supp. 3d 1296, 1319 (M.D. Ala. 2015) (rejecting contention
that plaintiff abortion providers should have sought preliminary injunction earlier).



                                          13
       Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 15 of 19




advance of the effective date. Defs.’ Br. at 22–24. Both claims fail, and Defendants

are unable to cite authority supporting either one.13

      Rather than dispute the substance of the remaining preliminary injunction

factors, Defendants ask the Court (not in a motion, but instead buried in their

opposition briefing) to consolidate this Motion with a final merits ruling under Fed.

R. Civ. P. 65(a)(2), on an expedited basis. Defendants propose that the parties

conduct written discovery, disclosure and depositions of fact and expert witnesses,

and another round of briefing, all in time for the Court to hold a hearing and issue a

final decision before the Act’s January 1, 2020, effective date. Defs.’ Br. at 22–24.

The Court should reject Defendants’ proposal as framed.

      Plaintiffs agree that the case can be resolved expeditiously on the merits

before January 1, 2020, but only based on the current record: Because Defendants

do not (and cannot) dispute that the Act bans abortion at a pre-viability point in


13
  Defendants rely on three inapposite cases. Defs.’ Br. at 21–24. See Wreal, LLC v
Amazon.com, Inc., 840 F.3d 1244 (11th Cir. 2016) (denying preliminary injunction
where harm was ongoing and plaintiff delayed five months without explanation);
Siegel v. LePore, 234 F.3d 1163 (11th Cir. 2000) (denying preliminary injunction
where plaintiffs alleged no harm); Allen v. School Bd. for Santa Rosa Cty., 782 F.
Supp. 2d 1304 (N.D. Fla. 2011) (granting preliminary injunction to prevent
prospective harm, but declining to preliminarily enjoin enforcement of ongoing
consent decree, in order to maintain status quo).



                                          14
       Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 16 of 19




pregnancy, see supra Part I, binding precedent condemns the Act, and this Court

could enter final judgment for Plaintiffs at this time. This case is purely legal; no

fact development or evidence could change the outcome here; and, therefore, no

further discovery or evidence is warranted.

      However, if this Court were to decide that discovery is appropriate (an issue

that Plaintiffs dispute, and respectfully contend should be subject to separate

briefing if the Court deems it an open issue), Plaintiffs would be entitled to have it

proceed on a reasonable, orderly schedule—not the patently unreasonable, rushed

schedule Defendants propose. See Defs.’ Br. at 24. The purpose of a preliminary

injunction is to prevent irreparable harm before the Court renders a decision on the

merits. Georgia v. Pruitt, 326 F. Supp. 3d 1356, 1366 (S.D. Ga. 2018) (irreparable

harm factor weighed in favor of plaintiffs where rule would take effect on specific

date and dispositive motions had not yet been briefed). Plaintiffs sought that relief

on precisely the appropriate schedule, and are entitled to it: they have met all four

factors for preliminary injunctive relief.

                                   CONCLUSION

      For the reasons stated above and in Plaintiffs’ opening brief, this Court

should grant Plaintiffs’ Motion.




                                             15
       Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 17 of 19




Respectfully submitted this 13th day of September, 2019.



Susan Talcott Camp*                    Sean Young
Elizabeth Watson*                      Attorney Bar Number: 790399
AMERICAN CIVIL LIBERTIES UNION         Attorney for Plaintiffs
FOUNDATION, INC.                       American Civil Liberties Union
125 Broad Street, 18th Floor           Foundation of Georgia, Inc.
New York, NY 10004                     P.O. Box 77208
(212) 549-2633                         Atlanta, GA 30357
tcamp@aclu.org                         Telephone: (678) 981-5295
ewatson@aclu.org                       Email: syoung@acluga.org

Attorneys for Plaintiffs SisterSong,
ACWC, AWMC, carafem, Summit,
and Drs. Cwiak, Haddad and Lathrop     Julie Rikelman*
                                       Emily Nestler*
Carrie Y. Flaxman*                     Kirby Tyrrell*
PLANNED PARENTHOOD FEDERATION          CENTER FOR REPRODUCTIVE RIGHTS
OF AMERICA                             199 Water Street, 22nd Floor
1110 Vermont Avenue, NW                New York, NY 10038
Suite 300                              (917) 637-3670 (phone)
Washington, DC 20005                   (917) 637-3666 (fax)
(202) 973-4800                         jrikelman@reprorights.org
carrie.flaxman@ppfa.org                enestler@reprorights.org
                                       ktyrrell@reprorights.org
Susan Lambiase*
PLANNED PARENTHOOD FEDERATION          Attorneys for Plaintiffs Feminist and
OF AMERICA                             CWHO
123 William St., Floor 9
New York, NY 10038
(212) 541-7800 (phone)
(212) 247-6811 (fax)                    * Admitted pro hac vice
susan.lambiase@ppfa.org

Attorneys for PPSE

                                       16
       Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 18 of 19




                     CERTIFICATE OF COMPLIANCE

Pursuant to N.D. Ga. Local Civil Rule 7.1(D), I hereby certify that the foregoing
has been prepared in compliance with N.D. Ga. Local Civil Rule 5.1(C) in Times
New Roman 14-point typeface.

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
American Civil Liberties Union Foundation of Georgia, Inc.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org




                                       17
       Case 1:19-cv-02973-SCJ Document 87 Filed 09/13/19 Page 19 of 19




                        CERTIFICATE OF SERVICE

I hereby certify that on September 13, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which constitutes service on
ECF registered users. N.D. Ga. Civil Local Rule 5.1(A)(3).

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
American Civil Liberties Union Foundation of Georgia, Inc.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org




                                       18
